DETAILED ACTION
The communication dated 6/14/2021 has been entered and fully considered.
Claims 1 and 16 have been amended. Claims 3-4, 6-7 and 10 have been cancelled. Claim 16 has been withdrawn from further consideration. Claims 1-2, 5, 8-9 and 11-18 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed 6/14/2021, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that KUROSAWA does not explicitly teach scanning time of less than 5 msec and teaches an irradiated board at intervals of 15 ms or more. The Applicant also argues KUROSAWA does not teach a laser having a repetition frequency of 100 kHz or greater. The Examiner agrees KUROSAWA does not teach these features. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.
The Applicant argues that KUROSAWA specifies time interval of 15 ms or more as a prerequisite, and therefore KUROSAWA teaches away from the pulsed laser light having a repetition frequency of 100 kHz or greater. The Examiner disagrees. KUROSAWA does not specify a time interval of 15 ms or more as a prerequisite. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., scanning time of 0.01 msec) are not recited in the rejected claim(s).  Although the claims are interpreted in light In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5, 10-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (U.S. PGPUB 2002/0033387), hereinafter KUROSAWA, in view of Owen et al. (U.S. 5,593,606), hereinafter OWEN, O’Brien et al. (U.S. RE43,400 E), hereinafter O’BRIEN, Lei et al. (U.S. PGPUB 2007/0272667), hereinafter LEI, and Pailthorp et al. (U.S. PGPUB 2006/0027544), hereinafter PAILTHORP, in the alternative, DESHI (U.S. PGPUB 2006/0169677).
Regarding claim 1, KUROSAWA teaches: A manufacturing method of a processed resin substrate comprising (Abstract, examiner is interpreting wiring board as substrate): preparing a resin substrate including a resin layer and a metal layer that covers at least a part of one surface of the resin layer (KUROSAWA teaches a method for a printed board with conductor layers/metallic layers (2, 3, 4) [0075-0076] and epoxy resin [0082]. KUROSAWA further teaches the metallic layer covers the resin [Fig. 1]); and forming a through hole in the resin substrate by performing a plurality of laps of scanning the resin substrate with pulsed laser light along a predetermined circumference of the through hole so as to surround the through hole (KUROSAWA teaches forming a through hole with a laser beam (27) [0078; 0030; 0032] and scanning the surface of the substrate while irradiating with the pulsed laser beam [0022]. KUROSAWA also teaches scanning the periphery (21) of the machined portion (which Examiner is interpreting machined portion as substrate) [Fig. 16a-16b; 0116]), the pulsed laser light including a pulse width of 10 psec to 100 nsec and a repetition frequency of 100 kHz or greater (KUROSAWA teaches in an embodiment [0161] that the laser beam (27) cane have a pulse width of 200 µs or less, which encompasses the claimed range [0164].), wherein: the forming the through hole in the resin substrate by scanning includes an interval of irradiation (KUROSAWA teaches forming through hole [0002] and scanning includes an interval of irradiation [0021-0022]), the interval of irradiation including: an interval of the pulsed laser light at a given point along the predetermined circumference of the through hold on the resin substrate (KUROSAWA teaches a scanning path (26) to provide a machined hole [0115; Fig. 16(a)]. KUROSAWA further teaches “the spot of the laser beam 27 is sequentially moved to different drilling positions for each pulse. After all of the many drilling positions in the range of a scan vision are irradiated with the laser beam 27 pulse by pulse (after the elapse of a substantial time of 15 ms or more), or after the elapse of a time of 15 ms or more from irradiation of the first drilling position with the laser beam 27, the spot is returned [0158]), and an interval between irradiation with the pulsed laser light of an nth-round and irradiation with the pulsed laser light of an (n+1)th-round (Examiner is interpreting this limitation as resting time between pulsing. KUROSAWA teaches a beam irradiation pausing time of 15 msec or more which is within the claimed range [0020-0021; 0030; 0032, claim 17]), the interval of irradiation being 5 msec or more (KUROSAWA teaches an interval of irradiation of pausing time of the laser beam of 15 msec or more which would meet the claim limitation [0030; 0032, claim 17; 0021]. Furthermore, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention that a pausing time of 15 msec and any number of msec for drilling time would meet the claim since the interval of irradiation equals drilling time and pausing time according to the claim as written.), the given point being irradiated by a plurality of the pulsed laser light (KUROSAWA teaches a plurality of pulses forming a train at intervals of a beam , a scanning time of one lap of the predetermined circumference with the pulsed laser light is less than 5 msec (KUROSAWA teaches a scanning time of 5 msec [0158]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the scanning time less than 5 msec since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to shorten the moving time.), and irradiation of the pulsed laser light is intermittently stopped such that an interval of irradiation of the pulsed laser light at each point on the predetermined circumference between each lap is 5 msec or more (KUROSAWA further teaches an interval of irradiation of 5 msec or more [0030; 0032], an irradiation time of less than 5 msec [0019] and the irradiation of the beam is stopped intermittently [Figs. 6, 7]).
KUROSAWA does not explicitly teach scanning the resin substrate with pulsed laser light along a predetermined circumference of the through hole so as to surround the through hole. In the same field of endeavor, through holes, OWEN teaches that though-hole (86) defines on the surface of work piece (40) a circular spatial region (90) having a periphery (92), which Examiner is interpreting as circumference. The through-hole (86) is formed by sequentially positioning beam (62) having spot area (94) at overlapping contiguous locations around periphery (92). The beam (62) is kept at each location for sufficient time for system (10) to deliver the number of beam pulses necessary to achieve the depth of cut at the location. After the beam completes the path around periphery (92, which surrounds the through-hole), the center target material (96) falls out to form through-hole (86) [Fig. 3A; Col. 5, lines 31-42], which KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). 
Additionally, if the Applicant remains unconvinced that KUROSAWA teaches the pulse width of the laser light of 200 µs or less does not encompass the claimed range, in the alternative, OWEN teaches pulse width are shorter than about 100 nsec, and preferably between about 40-90 ns or lower, which is inside the claimed range [Col. 4, lines 37-41]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUROSAWA, by having the pulse width be 40-90 ns, as suggested by OWEN, in order to reduce thermal damage effects [Col. 4, lines 38-39].
KUROSAWA and OWEN are silent as to a plurality of laps of scanning. In the same field of endeavor, pulsed lasers, O’BRIEN teaches forming the through hole in the substrate includes several scans with the laser across the entire cut path, which Examiner is interpreting as circumference [Col. 18, lines 29-35; Col. 18, lines 38-45]. It would have been obvious to modify KUROSAWA and OWEN, by having a plurality of laps of scanning, as suggested by O’BRIEN, in order to improve cut quality [Col. 5, lines 35-38]. 
KUROSAWA, OWEN and O’BRIEN are silent as to the pulsed laser light including a pulse width of 10 psec to 100 nsec and a repetition frequency of 100 kHz or greater. In the same field of endeavor, pulsed lasers, LEI teaches a pulsed laser with a pulse width in a pulsewidth 
KUROSAWA teaches a scanning time of 5 msec [0158], but is silent as to a scanning time of less than 5 msec. In the same field of endeavor, scanning, PAILTHROP teaches a minimum move time of 0.7 msec [0065]. PAILTHROP teaches various move times ranging from 0.7 to 1.03 msec [0065; 0068; 0071; 0074]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUROSAWA, OWEN, O’BRIEN and LEI, by having a scanning time of less than 5 msec, as suggested by PAILTHROP, in order to increase the tool (trepanning or spiraling) velocity to be increased by 41% [0025].
Regarding claim 1, KUROSAWA teaches: A manufacturing method of a processed resin substrate comprising (Abstract, examiner is interpreting wiring board as substrate): preparing a resin substrate including a resin layer and a metal layer that covers at least a part of one surface of the resin layer (KUROSAWA teaches a method for a printed board with conductor layers/metallic layers (2, 3, 4) [0075-0076] and epoxy resin [0082]. KUROSAWA further teaches the metallic layer covers the resin [Fig. 1]); and forming a through hole in the resin substrate by performing a plurality of laps of scanning the resin substrate with pulsed laser light along a predetermined circumference of the through hole so as to surround the through hole , the pulsed laser light including a pulse width of 10 psec to 100 nsec and a repetition frequency of 100 kHz or greater (KUROSAWA teaches in an embodiment [0161] that the laser beam (27) cane have a pulse width of 200 µs or less, which encompasses the claimed range [0164].), wherein: the forming the through hole in the resin substrate by scanning includes an interval of irradiation (KUROSAWA teaches forming through hole [0002] and scanning includes an interval of irradiation [0021-0022]), the interval of irradiation including: an interval of the pulsed laser light at a given point along the predetermined circumference of the through hold on the resin substrate (KUROSAWA teaches a scanning path (26) to provide a machined hole [0115; Fig. 16(a)]. KUROSAWA further teaches “the spot of the laser beam 27 is sequentially moved to different drilling positions for each pulse. After all of the many drilling positions in the range of a scan vision are irradiated with the laser beam 27 pulse by pulse (after the elapse of a substantial time of 15 ms or more), or after the elapse of a time of 15 ms or more from irradiation of the first drilling position with the laser beam 27, the spot is returned [0158]), and an interval between irradiation with the pulsed laser light of an nth-round and irradiation with the pulsed laser light of an (n+1)th-round (Examiner is interpreting this limitation as resting time between pulsing. KUROSAWA teaches a beam irradiation pausing time of 15 msec or more which is within the claimed range [0020-0021; 0030; 0032, claim 17]), the interval of irradiation being 5 msec or more (KUROSAWA teaches an interval of irradiation of pausing time of the laser beam of 15 msec or more which would meet the claim limitation [0030; 0032, claim 17; 0021]. Furthermore, the given point being irradiated by a plurality of the pulsed laser light (KUROSAWA teaches a plurality of pulses forming a train at intervals of a beam irradiation pausing time of 15 ms or more [0028]. KUROSAWA teaches a spot can be made with a plurality of pulses [0116; Figs. 16(a)-16(b); 0116]. KUROSAWA also teaches it is necessary to irradiate with a lot of pulses so as to pass through the epoxy material [0078]), a scanning time of one lap of the predetermined circumference with the pulsed laser light is less than 5 msec (KUROSAWA teaches a scanning time of 5 msec [0158]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the scanning time less than 5 msec since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to shorten the moving time.), and irradiation of the pulsed laser light is intermittently stopped such that an interval of irradiation of the pulsed laser light at each point on the predetermined circumference between each lap is 5 msec or more (KUROSAWA further teaches an interval of irradiation of 5 msec or more [0030; 0032], an irradiation time of less than 5 msec [0019] and the irradiation of the beam is stopped intermittently [Figs. 6, 7]).
KUROSAWA does not explicitly teach scanning the resin substrate with pulsed laser light along a predetermined circumference of the through hole so as to surround the through hole. In the same field of endeavor, through holes, OWEN teaches that though-hole (86) defines on the surface of work piece (40) a circular spatial region (90) having a periphery (92), which Examiner is interpreting as circumference. The through-hole (86) is formed by sequentially KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). 
Additionally, if the Applicant remains unconvinced that KUROSAWA teaches the pulse width of the laser light of 200 µs or less does not encompass the claimed range, in the alternative, OWEN teaches pulse width are shorter than about 100 nsec, and preferably between about 40-90 ns or lower, which is inside the claimed range [Col. 4, lines 37-41]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUROSAWA, by having the pulse width be 40-90 ns, as suggested by OWEN, in order to reduce thermal damage effects [Col. 4, lines 38-39].
KUROSAWA and OWEN are silent as to a plurality of laps of scanning. In the same field of endeavor, pulsed lasers, O’BRIEN teaches forming the through hole in the substrate includes several scans with the laser across the entire cut path, which Examiner is interpreting as circumference [Col. 18, lines 29-35; Col. 18, lines 38-45]. It would have been obvious to modify 
KUROSAWA, OWEN and O’BRIEN are silent as to the pulsed laser light including a pulse width of 10 psec to 100 nsec and a repetition frequency of 100 kHz or greater. In the same field of endeavor, pulsed lasers, LEI teaches a pulsed laser with a pulse width in a pulsewidth regime from 1 ps to 1,000 ps (which overlaps with the claimed range) [0039; 0054] and  preferred pulse repetition frequencies employed from 50 kHz to 10 MHz, which overlaps with the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUROSAWA, OWEN and O’BRIEN, by having a pulsed laser light with a pulse repetition frequency between 50 kHz to 10 MHz, as suggested by LEI, in order to increase throughput for laser micromachining [0011] and decrease the thermal diffusion of heat into the metal layer and result in better quality cutting [0076]. 
KUROSAWA teaches a scanning time of 5 msec [0158], but is silent as to a scanning time of less than 5 msec. In the same field of endeavor, scanning, DESHI teaches a scanning speed of 1000 mm/sec [0113]. DESHI teaches scanning can be from 3000-7000 mm/sec and making small holes [0113]. The Applicant’s specification teaches that when the scanning speed is high (e.g. 1000 mm/sec or more) and the size of hole is small, the scanning time of one round of pulsed laser light is less than 5 msec [Specification: 0026]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUROSAWA, OWEN, O’BRIEN and LEI, by having a scanning time of less than 5 msec, as suggested by DESHI, in order to ameliorate the deficiencies of prior art by ultrafast pulse generated from the laser [0022].
claim 2, KUROSAWA teaches: wherein the metal layer covers both surfaces of the resin layer in part or in whole (KUROSAWA teaches the conductor layers (2, 3, and 4) covers both surfaces of the resin layer (11, 12) [0075-0076; Fig. 1; examiner is interpreting the insulating base materials as resin layers, 0008, 0010]).
Regarding claim 5, KUROSAWA teaches: wherein, in the forming of the through hole, the pulsed laser light is applied to the resin substrate by scanning further includes applying the pulsed laser light to the resin substrate from a side on which the metal layer is disposed (KUROSAWA shows the pulsed laser light is applied to the substrate from a side on which the metal layer is disposed (Fig. 18; conductor layers/metallic layers (2, 3, 4) [0075-0076] and epoxy resin [0082]). In the alternative, OWEN teaches moving the pulsed laser light from a side on which the work piece is exposed [Fig. 1; Fig. 3A; Col. 4, lines 22-24; Col. 4, lines 50-63].
Regarding claim 11, KUROSAWA teaches: wherein the resin layer is composed of one or more resins selected from a group consisting of epoxy resin, polyimide resin, polyethylene terephthalate resin, polyethylene naphthalate resin, bismaleimide triazine resin, phenol resin, silicone resin, modified silicone resin and epoxy modified silicone resin (KUROSAWA teaches the resin layer is made from epoxy resin [0010]).
Regarding claim 12, KUROSAWA teaches: wherein the resin layer includes one or more reinforcements selected from a group consisting of a glass fiber, ceramics, a ceramics fiber, paper, cloth, a carbon fiber and an aramid fiber (KUROSAWA teaches the resin layers can contain glass fiber [0010]).
Regarding claim 13, KUROSAWA teaches: wherein the resin layer is a glass epoxy substrate or a polycarbonate substrate (KUROSAWA teaches the resin layer is made from glass epoxy resin [0010; 0082; 0076; 0134]).
claim 14, KUROSAWA teaches: wherein the metal layer is composed of one or more metals selected from a group consisting of copper, silver, gold and aluminum, or an alloy which contains any of the metals as a main component (KUROSAWA teaches metallic layers (2,3,4) including a copper foil [0075]). In the alternative, OWEN teaches layers 64 and 68 may contain, for example, standard metals such as, aluminum, copper, gold, molybdenum, nickel, palladium, platinum, silver, titanium, tungsten, metal nitrides, or combinations thereof [Col.4, lines 55-58].
Regarding claim 15, KUROSAWA teaches: wherein the thickness of the metal layer is 2 to 50 µm (KUROSAWA teaches the metal layer being 18 microns (KUROSAWA teaches the copper foil (examiner is interpreting as the metal layer) to be 18 microns [0076]). In the alternative, OWEN teaches the convention metal layers vary in thickness, typically between 9-36 microns. 
Regarding claim 18, KUROSAWA teaches: wherein the interval of irradiation of the pulsed laser light at each point on the resin substrate is 152.9 or less (KUROSAWA teaches a pausing time of 15 msec or more, which overlaps with the claimed range. The overlapping ranges of KUROSAWA makes a prima facie case of obviousness).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (U.S. PGPUB 2002/0033387), hereinafter KUROSAWA, and Owen et al. (U.S. 5,593,606), hereinafter OWEN, as applied to claim 1 above, and further in view of Noddin (U.S. Patent No. 5,841,102), hereinafter NODDIN.
Regarding claim 8, KUROSAWA and OWEN teaches all the limitations of the claimed invention as stated above, including a wavelength of the pulsed laser light is 250 to 2000 nm (OWEN teaches several wavelengths can be used for the output beam (62), such as 355 nm [Col. .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (U.S. PGPUB 2002/0033387), hereinafter KUROSAWA, and Owen et al. (U.S. 5,593,606), hereinafter OWEN, as applied to claim 1 above, and further in view of Vanagas (JP 2009-166103 A), hereinafter VANAGAS.  
Regarding claim 9, KUROSAWA and OWEN teach all the limitations of the claimed invention as stated above, including: forming the through hole includes a condensing point of the pulsed laser light located in the resin layer (OWEN teaches beam spot area which Examiner is interpreting as condensing point [Col. 4, lines 41-43; Col. 4, lines 47-49] which is also located in the layer [Fig. 3A; Fig. 1]); a wavelength of the pulsed laser light is 355 nm (OWEN teaches the wavelength of the laser can be 355 nm [Col. 4, line 26]); a pulse energy of the pulsed laser light is 3 µJ or greater (KUROSAWA teaches a pulse energy of 280 mJ [0122]); a fluence of the pulsed laser light on the surface of the resin substrate is 3 J/cm2 or greater (KUROSAWA teaches an energy density (fluence) of 20 J/cm2 or more [0078; 0106]). KUROSAWA and OWEN fail to teach the fluence of the pulsed laser light is 10 J/cm2 or greater.
In the same field of endeavor, laser processing, VANAGAS teaches a laser cutting method for a semiconductor device with a laser light source with a pulse fluence of about 0.5 kJ/cm² at the condensing point (paragraph [0072]; paragraph [0097])). VANAGAS further teaches a condensing point (21) on the surface of the object (10) (Fig. 1A; [0033]). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize VANAGAS to add a fluence of the pulsed laser light at the condensing point to be 10 J/cm² or greater to KUROSAWA and OWEN in order to process a work piece as the thickness increases (paragraph [0025]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (U.S. PGPUB 2002/0033387), hereinafter KUROSAWA, and Owen et al. (U.S. 5,593,606), hereinafter OWEN, as applied to claim 1 above, and further in view of Lei et al. (U.S. 7,605,343), hereinafter LEI, and Noddin (U.S. Patent No. 5,841,102), hereinafter NODDIN.
Regarding claim 17, KUROSAWA and OWEN teach all the limitations of the claimed invention as stated above, but do not explicitly teach a scanning speed of the pulsed laser light is 200 mm/sec. In the same field of endeavor, drilling through holes, LEI teaches that typical scanning velocities may range from about 10 to about 1,000 mm/sec, which overlaps the claimed range [Col. 12, lines 40-42]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUROSAWA and OWEN, to use the scanning speed to be about 10 to about 1,000 mm/sec, as suggested by LEI, as this range is typical for trepanning techniques which is a technique employed to create through-prima facie case of obviousness.
KUROSAWA, OWEN and LEI do not explicitly teach the output of the pulsed laser light. In the same field of endeavor, laser drilling, NODDIN teaches an output of the pulsed laser light greater than 10 W (Table 1; Table 2; power per pulse). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the process of KUROSAWA, by having a power output greater than 10 W of the laser, as suggested by NODDIN, in order for reducing the average resistance and the variance resistance of the hole (Col. 23, lines 34-37).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748